DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatekawa (US 2017/0242257 A1).
Regarding claim 1, Tatekawa teaches an imaging system comprising:
An image combiner (5, figure 2), an angle included between a normal of the image combiner and a level being substantially equal to 45 degrees (the specification does not define the term level with respect to the coordinate system shown, therefore any angle between the normal of 5 of Tatekawa and a ‘level’ arbitrarily chosen can be substantially 45 degrees; however see also figure 4, though not explicitly shown in the figure, the combiner is clearly tilted with respect to horizontal and examiner notes that though not relied upon in this reject, the claimed value of that angle could be optimized to 45 degrees, especially inasmuch as combiner 5 of Tatekawa is adjustable);

A second reflecting mirror (15, figure 4) disposed with respect to the first reflecting mirror; and
An image generating device (6, figure 4) disposed with respect to the second reflecting mirror, a light projected by the image generating device being reflected by the second reflecting mirror and the first reflecting mirror in sequence to the image combiner (paragraph 0034) so as to form a virtual image (5 is a combiner and therefore is forming a virtual image behind itself to be viewed directly by the eye of the user) through the image combiner.
Regarding claim 3, Tatekawa teaches the image combiner is a reflecting mirror (paragraph 0033).
Regarding claim 4, Tatekawa teaches the image combiner is a transflective component (paragraph 0033).
Regarding claim 5, Tatekawa teaches an adjusting mechanism connected to the image combiner, the adjusting mechanism selectively driving the image combiner to move or rotate (paragraph 0048).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatekawa (US 2017/0242257 A1).
Regarding claim 2, Tatekawa teaches the claimed invention except for specifying that an angle included between a light projection surface of the image generating device and a vertical line is smaller than 20 degrees and larger than 5 degrees, and the vertical line is perpendicular to the level.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the angle included between a light projection surface of the image generating device and a vertical line smaller than 20 degrees and larger than 5 degrees, and the vertical line is perpendicular to the level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Tatekawa to make the angle between the light projection surface of the image generating device and a vertical perpendicular to the level between 20 and 5 degrees, in order to facilitate downsizing the optical system and preventing image distortion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/17/2021